                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10     SHARAREH AHMADI JOUZANI, et
                                         al.,                                           Case No. 18-cv-02554-NC
                                  11
                                                       Plaintiffs,                      ORDER TO SHOW CAUSE FOR
Northern District of California




                                  12                                                    FAILURE TO PROSECUTE
 United States District Court




                                                v.
                                  13
                                         JOHN J. SULLIVAN, et al.,
                                  14
                                                       Defendants.
                                  15
                                  16
                                  17          On April 30, 2018, plaintiffs Sharareh Ahmadi Jouzani, Ashgar Aghasardar, and
                                  18   Artin Aghasardar brought this action to obtain a writ of mandamus to adjudicate an
                                  19   immigrant visa based on an approved Form I-360 petition. See Dkt. No. 1. On September
                                  20   17, 2018, the Court ordered Plaintiffs to file a status report by October 1, 2018 given
                                  21   Plaintiffs’ lack of prosecution. See Dkt. No. 9. Plaintiffs have not responded.
                                  22          Accordingly, the undersigned ORDERS Plaintiffs to show cause why this case
                                  23   should not be dismissed for failure to prosecute by October 29, 2018. If Plaintiffs fail to
                                  24   respond by that date, the undersigned will recommend dismissal of this case.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: October 15, 2018                   _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  28                                                   United States Magistrate Judge
